Citation Nr: 1127584	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia granted service connection for bilateral hearing loss (noncompensably disabling, from December 13, 2005) and denied service connection for a back disability.  In a letter dated approximately one week later, the RO in Louisville, Kentucky notified the Veteran of the decision.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Louisville, Kentucky.  


FINDINGS OF FACT

1.  Audiometric testing done for VA compensation purposes reveals no worse than Level I hearing acuity in the Veteran's right ear and Level V hearing acuity in his left ear.

2.  A back disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2010).

2.  A back disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in December 2005 complied with VA's duty to notify the Veteran with respect to the underlying issue of entitlement to service connection for bilateral hearing loss and the claim for service connection for a back disability.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claim for service connection for bilateral hearing loss was granted by the July 2006 rating decision and was evaluated as noncompensably disabling, effective from December 13, 2005.  The Veteran perfected a timely appeal with respect to the noncompensable rating initially assigned to this now service-connected disability.  Because the Veteran's claim was initially one for service connection, and because that initial claim has been granted, VA's obligation to notify the Veteran was met as the claim for service connection was obviously substantiated.  Id.  Additional VCAA notification regarding the downstream increased rating claim for this service-connected disability-the issue pertaining to this disorder that is currently on appeal-is not necessary.  Dingess, supra.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA opinions with respect to the issues on appeal were obtained in May 2006 (bilateral hearing loss) and January 2009 (spine).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist the Veteran in terms of obtaining appropriate VA examinations with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the examination for the Veteran's initial rating claim is five years old.  However, the Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the United States Court of Appeals for Veterans Claims (Court) noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disability is worse now than it was at the time of the May 2006 VA examination.  In this regard, the Board observes that VA treatment records dated in August 2008 and March 2009 indicated that the Veteran's bilateral hearing loss was stable.  Therefore, the Board finds that the medical evidence of record is sufficient to render a decision on this claim.

II.  Analysis

	A.  Initial Compensable Rating For Bilateral Hearing Loss

The Veteran contends that he is entitled to an initial compensable rating from December 13, 2005, for his bilateral hearing loss due to the severity of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examination conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and is, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's bilateral hearing loss disability as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted in this initial rating claim.

Defective hearing is rated in accordance with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's bilateral hearing loss, the Board notes that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  When an examiner certifies that use of the speech discrimination test is not appropriate because of, for example, inconsistent speech discrimination scores, the degree of disability is to be based only on puretone threshold averages utilizing Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. § 4.86, which offers the possibility of a higher evaluation when exceptional patterns of hearing loss are present.  Exceptional patterns are those where the puretone thresholds at each of the four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  As can be seen below, the Veteran does not have an exceptional hearing loss pattern.  Therefore, the provisions of 38 C.F.R. § 4.86 do not apply.

The Veteran was afforded a VA audiological examination in May 2006.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
40
45
LEFT
15
15
55
60
70

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 100 percent in the right ear and 72 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level V.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

The Veteran denied any situations that caused the greatest difficulty in terms of hearing loss.  He reported being employed at the post office for the past 26 years.  At no time during the appeal has the Veteran submitted any statements regarding the effect of his bilateral hearing loss disability on occupational functioning and daily activities.  A review of the evidence indicates the Veteran was employed through July 2008 when he retired due to age or duration of work.  See January 2009 VA orthopedic examination report.  A review of the Veteran's treatment records dated through April 2009 do not show any treatment for bilateral hearing loss.  As discussed above, records dated in August 2008 and March 2009 show that the Veteran's hearing loss was stable.  

Here, the Veteran has been awarded a noncompensable rating throughout the pendency of this appeal.  For the reasons set forth above, the evidence does not show that he is entitled to a compensable rating for bilateral hearing loss at any time during the current appeal period.  Therefore, his initial rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran did not report any functional impairment at the May 2006 examination.  Furthermore, a review of the record does not show that the Veteran has reported any functional impairment as a result of his bilateral hearing loss; as noted above, the Veteran was employed through July 2008 when he retired due to age or duration of work.  In this case, although the examiner did not describe the functional effects of the Veteran's bilateral hearing loss disability, the Veteran has not demonstrated any prejudice caused by a deficiency in the examination.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a compensable schedular rating at any time during the current appeal period.  The Board finds, therefore, that the evidence of record does not support the criteria required for a compensable schedular rating at any time during the current appeal period.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the bilateral hearing loss has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's bilateral hearing loss has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected bilateral hearing loss.  Indeed, the Veteran has been shown to be employed during this appeal until he retired in 2008 due to age or duration of work.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not, therefore, been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	B.  Service Connection For A Back Disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including arthritis, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  

The Veteran contends that he has a back disorder that is related to his military service.  Specifically, he contends that he has a current back disorder that is the result of an in-service injury.

The Veteran's STRs show several complaints related to his back.  In July 1974, the Veteran reported having back pain on and off for the last one and a half years.  He denied a history of trauma.  The pain was on the right side with no radiation.  The Veteran was diagnosed with low back pain secondary to transitional vertebra.  The Veteran subsequently had physical therapy for his back from July 1974 to August 1974.  In a July 1974 physical therapy record, he reported low back pain for the last three to four weeks with the cause for pain diagnosed as transitional vertebrae.  A physical therapy record in August 1974 shows that the Veteran's condition had improved.  The Veteran's separation examination in May 1975 showed a clinically normal spine; a notation indicate that the Veteran had full range of motion and strength in the back and that there was no deformity.  In his accompanying report of medical history, the Veteran checked yes to having recurrent back pain.  He indicated low back pain off and on since September 1974 or October 1974 and that lately he had not had problems as often as before because he avoided lifting heavy things, etc.  An enlistment examination in February 1977 for his National Guard service showed a clinically normal spine; the Veteran denied having recurrent back pain.

According to post-service medical records, the Veteran complained of back pain in December 1998.  He reported that he was carrying a sheet of plywood, which was caught by the wind and whipped around.  The pain started the following morning.  He was diagnosed with an acute lumbosacral strain.  The Veteran reported a history of an old back injury 20 years earlier; the doctor did not think that the diagnosis was associated with that injury.  The next complaint of back pain was in March 2004 when the Veteran complained of left flank pain that began that weekend.  The  impression was that the Veteran probably had a kidney stone.  A record dated in February 2007 reveals that the Veteran reported that his low back pain on the left side first started during service in 1972.  

A statement dated in August 2007 indicated that the Veteran reported receiving treatment on his back while stationed at Wright Patterson Air Force Base as the result of an accident, which he failed to report.  He reported having several flare-ups since then.  The Veteran reported seeking treatment for his back in the 1980s, but that the chiropractor had since retired.  

Magnetic resonance imaging (MRI) completed in November 2007 showed that the Veteran had degenerative disc disease at L4/5.  A record dated in December 2007 shows that the Veteran had a protracted history of back problems with exacerbations and remissions.  He was diagnosed with a resolved left herniated intervertebral disc at L4-5.  None of the Veteran's post-service medical records showing treatment for his back contain any medical opinion relating his back problems to his military service.  

The Veteran was afforded a VA examination in January 2009.  The examiner provided a review of the Veteran's pertinent STRs and post-service records.  The Veteran reported that the onset of his back pain was in 1974.  He denied any acute trauma in service.  Following an exhaustive examination, the Veteran was diagnosed with severe degenerative disc disease and degenerative joint disease at L5-S1; myofascial pain; and transitional vertebrae not found.  The examiner opined that the Veteran's current diagnosed lumbar spine disorder was less likely as not caused by, or a result of, routine activities of military service or the event noted in service.  The examiner explained that the Veteran had a single episode of back pain during service.  Although transitional vertebrae was diagnosed, it was not found that day by radiologist.  Private records confirm presentation with back pain radiating into the left leg years later.  There was no record of continuity of symptoms.  The Veteran, on the other hand, had presentations after injury at home, which could be expected to be associated with disc trauma (the noted twist injury holding plywood in the wind).  

Based on a review of the evidence, the Board finds that service connection for a low back disorder is not warranted.  The Board acknowledges that the Veteran's STRs show treatment for low back pain on the right side.  Thus, the Board finds that the evidence does support the finding of an in-service incurrence of a back injury or disease.  Additionally, post-service, the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the lumbosacral spine.  However, the evidence does not support the finding of a nexus between the Veteran's in-service back complaints and his current back disorders.  The only medical opinion of record, that of the January 2009 VA examiner, indicates that the Veteran's current back disorders are less likely as not related to his military service.  That opinion is uncontradicted.  None of the Veteran's post-service treatment records contain any opinion indicating that his back problems are related to his military service.  

The Board acknowledges the Veteran's competent reports regarding having pain since service.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed above, there is no medical evidence that relates any current disorder to the Veteran's reported history and in-service diagnosis.  In other words, in the current appeal, the Veteran has simply contended that he has had pain since service.  Such contentions alone do not support a grant of service connection for a back disorder based on continuity of symptomatology.  No medical professional has opined that the in-service back disorder was chronic or that the Veteran's current back disorders are related to his military service.  Indeed, although the Veteran was diagnosed with transitional vertebrae in service, such was not found at the January 2009 examination, nor is there any indication that the Veteran has been diagnosed with transitional vertebrae at any time after service.  The Board's finding is further supported by the fact that no back disorder was diagnosed at discharge from service, even with the Veteran's reported history of back pain.  Furthermore, no complaints were made following his active service during his enlistment examination with the National Guard in 1977.  There are no medical records showing back complaints until 1998, although the Veteran did report seeking treatment in the 1980s.  In sum, the evidence does not support a finding of a chronic condition incurred in service.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings until at least the 1980s, approximately one decade between the period of active service and his first reported complaint is itself evidence which tends to show that any back disorder did not have its onset in service or for many years thereafter.  

Simply stated, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine is related to his military service.  

Thus, the Board finds that the onset of any post-service degenerative disc disease and degenerative joint disease of the lumbosacral spine did not occur in service.  Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a relationship between the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine and his active duty, including the documented 1974 complaints.  Without competent evidence of an association between his degenerative disc disease and degenerative joint disease of the lumbosacral spine and his active duty, service connection for a back disability is not warranted.  

Additionally, as there is no evidence that arthritis was manifest to a degree of 10 percent or more within one year from his active service prior to the diagnosis, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has a back disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disability is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for a back disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


